Title: To Benjamin Franklin from Thomas Percival, 21 June 1774
From: Percival, Thomas
To: Franklin, Benjamin


Dear Sir.
Manchester June 21. 1774.
A few Weeks since I received a Packet of Papers on the American Affairs, which I presume came from you, as the direction seemed to be your hand Writing. I thank you for this mark of your Esteem; and have distributed the Pamphlets amongst Persons of the first consequence in this Town and Neighbourhood. They have already circulated through a considerable number of hands, and cannot fail of making some useful impressions. But I am sorry to say that the rights and liberties of our Countrymen in America are much less dear to us than they ought to be. Indeed the principles of Despotism in our Governors, and of Passive Obedience in the People seem to be advancing by an equal, and most alarming progression.
I have inclosed a little Paper, which completes the account of the number of People in the Town, Township, and Parish of Manchester. It is extracted from a long Memoir which I shall soon send to Dr. Price, for the Royal Society, and which will at present conclude the Observations which have occurred to me on this interesting Subject. I have printed this little Extract, to oblige those Gentlemen who have generously contributed towards the Expence of our Enumerations. When you see Dr. Price you will oblige me by presenting my most friendly respects to him. I am with the highest Esteem Dear Sir Your most faithful and most affectionate humble Servant
Tho. Percival.
